        Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

27TH INVESTMENTS LLC,                          )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )   CIVIL ACTION FILE NO.
                                               )   ______________________
HUM FM, LLC and                                )
REHAN SIDDIQI,                                 )
                                               )
      Defendants.

                                 COMPLAINT

       Plaintiff 27th Investments LLC (“27th Investments”) files this Complaint

against Defendants HUM FM, LLC (“Hum FM”) and Rehan Siddiqi (“Siddiqi”)

(collectively, “Defendants”), showing the Court as follows:

                                      1.

      This is a suit on a promissory note executed by Hum FM in favor of 27th

Investments and guaranteed by Siddiqi.

                                      2.

      There is no dispute that amounts are owed under the note. Despite multiple

demands for repayment, Hum FM has defaulted on the note. Siddiqi has defaulted

on his guarantee.



                                           1
          Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 2 of 10




                   PARTIES, JURISDICTION, AND VENUE

                                      3.

      27th Investments is a Georgia limited liability company. Its sole member is

Anil Damani, a Georgia resident.

                                      4.

      Hum FM is a Texas Limited Liability Company. It can be served through its

registered agent CANTRELL & CANTRELL, PLLC at 3700 Buffalo Speedway,

Suite 1000, Houston, Texas 77098. See Exhibit A.

                                      5.

      Siddiqi is an individual and a resident of Texas. He can be served at 6161

Savoy Drive, Suite 1140, Houston, Texas 77036.

                                      6.

      This Court has subject matter jurisdiction to hear this case under 28 U.S.C.

§ 1332.

                                      7.

      The Court has personal jurisdiction over the Defendants pursuant to

contractual provisions in the contracts underlying this dispute and because

Defendants entered contracts with a Georgia company to be repaid and performed

in Georgia.

                                           2
        Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 3 of 10




                                       8.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                     FACTS

                                       9.

      On July 18, 2019, Siddiqi as Managing Member of Hum FM executed a

Secured Promissory Note (the “Note”) in favor of 27th Investments, whereby 27th

Investments agreed to loan $135,000.00 to Hum FM. In exchange, Hum FM agreed

to repay the loan no later than October 18, 2019. The Note is attached as Exhibit B.

                                      10.

      On July 18, 2019, Siddiqi executed the Guaranty and Pledge Agreement

(“Guaranty”), whereby he “unconditionally and irrevocably guarantee[d]” . . . the

full and punctual payment and performance of the Note. The Guaranty is attached

as Exhibit C.

                                      11.

      On July 18, 2019, Hum FM executed a Security Agreement whereby it granted

27th Investments a security interest in Hum FM to secure payment of the Note. The

Security Agreement is attached as Exhibit D.




                                            3
            Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 4 of 10




                                       12.

       The Guaranty provides that 27th Investments may proceed directly against

Siddiqi without first proceeding against Hum FM. Guaranty ¶ 2.1(h).

                                       13.

       On July 18, 2019, 27th Investments provided $135,000.00 to Hum FM

pursuant to the Secured Promissory Note.

                                       14.

       On September 28, 2019, Hum FM paid $37,435.35 in prepayment, fees, and

interest.

                                       15.

       On October 18, 2019, the date the remaining amount of the loan was due to

be repaid with interest, neither Hum FM, nor Siddiqi repaid the loan amount or

interest.

                                       16.

       If the loan was not repaid on October 18, 2019, it was subject to a 10% late

fee. The Note ¶ 2.3.




                                         4
         Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 5 of 10




                                        17.

       Georgia law provides that interest accrues at 7% annually, unless otherwise

specified by contract. O.C.G.A. § 7-4-2. The unpaid principal is subject to a 7%

rate of interest.

                                        18.

       On October 28, 2019, counsel for 27th Investments provided Notice of

Default to Defendants, notifying them that an Event of Default had occurred under

the Note and demanding payment of the remaining loan balance and accrued interest.

The letter also declared the amounts were due under the Guaranty.

                                        19.

       As of the date of the filing of this Complaint, the unpaid principal of the Note

is $112,564.65.     The $37,435.35 referenced above was applied first to the

administration and origination fees and original interest, and second to the principal,

in accordance with the Note. 27th Investments is entitled to a late fee of $11,256.46,

which reflects 10% of the principal amount due. 27th Investments is also entitled to

pre-judgment interest at the statutory rate on the unpaid principal which totals $21.59

per day. As measured from the date of default, October 28, 2019, outstanding pre-

judgment interest to the date of the filing of this lawsuit is $13,364.21




                                           5
            Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 6 of 10




                                     COUNT I
                           Breach of Contract of the Note
                                 Against Hum FM

                                         20.

       27th Investments hereby incorporates the preceding paragraphs of this

Complaint as if fully restated herein.

                                         21.

       27th Investments and Hum FM entered the Note, whereby 27th Investments

agreed to loan $135,000.00 to Hum FM, and Hum FM agreed to repay the loan with

interest.

                                         22.

       27th Investments is entitled to repayment in full of amounts loaned to Hum

FM, including interest.

                                         23.

       Hum FM has breached the Note by failing to repay the full amount of the loan

and interest.

                                         24.

       As a result of Hum FM’s breach of the Note, 27th Investments has been

harmed.




                                           6
          Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 7 of 10




                                    COUNT II

                         Breach of Contract of the Guaranty
                                   Against Siddiqi

                                       25.

      27th Investments hereby incorporates paragraphs 1-19 of this Complaint as if

fully restated herein.

                                       26.

      27th Investments and Siddiqi entered the Guaranty, whereby 27th Investments

agreed to loan $135,000.00 to Hum FM, and Siddiqi agreed to ensure that Hum FM

repaid the loan with interest.

                                       27.

      27th Investments is entitled to repayment in full of amounts loaned to Hum

FM by Siddiqi, plus interest.

                                       28.

      Siddiqi has breached the Guaranty by failing to repay the full amount of the

loan and interest.

                                       29.

      As a result of Siddiqi’s breach of the Guaranty, 27th Investments has been

harmed.


                                         7
        Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 8 of 10




                                    COUNT III
                            Attorneys’ Fees (contractual)

                                        30.

      27th Investments hereby incorporates paragraphs 1-19 of this Complaint as if

fully restated herein.

                                        31.

      The Note provide for the Defendants to reimburse 27th Investments for

reasonable expenses and fees of counsel incurred in connection with the enforcement

of its rights under the agreements. See Note ¶ 10.2.

                                        32.

      27th Investments is entitled to recover its expenses of litigation, including, but

not limited to, attorneys’ fees.

                                    COUNT IV
                             Attorneys’ Fees (statutory)

                                        33.

      27th Investments hereby incorporates paragraphs 1-19 of this Complaint as if

fully restated herein.




                                          8
        Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 9 of 10




                                        34.

      Defendants have acted in bad faith, have been stubbornly litigious, and have

caused 27th Investments to expend unnecessary time, trouble, and expense in

bringing this action.

                                        35.

      Pursuant to O.C.G.A. § 13-6-11, 27th Investments is entitled to recover its

expenses of litigation, including, but not limited to, attorneys’ fees.


      WHEREFORE, 27th Investments respectfully requests that this Court:

    (a) Award judgment to 27th Investments and against Defendants for the sum

         of $137,185.32;

    (b) Award 27th Investments its reasonable attorneys’ fees and expenses of

         litigation; and

    (c) Award 27th Investments such other and additional relief as this Court

         deems just and proper.


      Respectfully submitted, this 8th day of July, 2021.

                                               Kana A. Caplan
                                               Jessica Cino
                                               Georgia Bar No. 577837
                                               Kana A. Caplan
                                               Georgia Bar No. 621805
                                               KREVOLIN & HORST, LLC
                                           9
Case 1:21-cv-02747-CAP Document 1 Filed 07/08/21 Page 10 of 10




                                  1201 West Peachtree Street, NW
                                  3250 One Atlantic Center
                                  Atlanta, GA 30309
                                  (404) 888-9700
                                  (404) 888-9577
                                  cino@khlawfirm.com
                                  caplan@khlawfirm.com

                                  Attorneys for Plaintiff




                             10
